Exhibit 10.5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

MASTER SERVICES AGREEMENT

This Master Services Agreement (the “Agreement”) is entered into as of April 1,
2016 (the “Effective Date”) by and between Intersect ENT. Inc., having a place
of business at 1555 Adams Drive, Menlo Park, CA 94025 (“Company”) and Polymer
Solutions Incorporated having its principal place of business at 135 Technology
Drive, Christiansburg, VA 24073 (“Contractor”). Company and Contractor may be
referred to herein individually as a “Party” and collectively as the “Parties.”

1. DEFINITIONS. As used in this Agreement:

1.1 “Applicable Laws” means all relevant federal, state and local laws,
statutes, rules, and regulations that are applicable to a Party’s activities
hereunder.

1.2 “Company Contact” means the Company contact person for a particular
Statement of Work as identified in the Statement of Work.

1.3 “Confidentiality Agreement” means that certain [Confidential Disclosure
Agreement] by and between the Parties dated April 2, 2014.

1.4 “Deliverables” means the items to be provided or actually provided by
Contractor to Company under this Agreement, including items specifically
designated or characterized as deliverables in a Statement of Work.

1.5 “FDA” means the United States Food and Drug Administration or any Successor
entity thereto.

1.6 “Intellectual Property” or “IP” means ideas, concepts, discoveries,
inventions, developments, know-how, trade secrets, techniques, methodologies,
modifications, innovations, improvements, writings, documentation, electronic
code, data and rights (whether or not protectable under state, federal or
foreign patent, trademark, copyright or similar laws) or the like, whether or
not written or otherwise fixed in any form or medium, regardless of the media on
which contained and whether or not patentable or copyrightable.

1.7 “Materials” means those materials supplied by the Company for use in
connection with the Services.

1.8 “Services” means the services specifically set forth in the Analytical Test
Request form also referred to as Statement of Work. Both terms are used
interchangeably within the scope of this agreement.

1.9 “Specifications” means any procedures, process parameters, analytical tests
and other attributes and written specifications for the Services and
Deliverables included in a Statement of Work.

2. SERVICES

2.1 Statements of Work. Company shall submit to Contractor written analytical
test requests substantially in the form of Exhibit A that specify the Services
to be performed and any Deliverables to be provided by the Contractor under such
work orders, as well as the terms and conditions (including



--------------------------------------------------------------------------------

Specifications (if applicable), delivery and performance schedules, and fees)
under which Contractors will perform such Services. Upon acceptance of a work
order by Contractor (in writing or by performance as set forth below), such work
order shall become a “Statement of Work.” If Contractor begins to perform
services under a work order, Contractor shall be deemed to have accepted such
work order in the form submitted by Company. Contractor is not authorized to
perform any services on behalf of Company, other than pursuant to a Statement of
Work established as set forth above. Company hereby consents to Contractor’s use
of certain Intellectual Property of Company or its licensors, as specified in a
Statement of Work, solely as necessary to perform the Services under that
Statement of Work. Such consent shall automatically terminate upon the
completion of the applicable Statement of Work and is limited by the terms of
this Agreement. In the event of any conflict between this Agreement and a
Statement of Work, this Agreement shall control unless the Statement of Work
expressly refers to the Parties’ intent to alter the terms of this Agreement
with respect to that Statement of Work. For clarity, Company shall have the
right at all times to retain third parties other than Contractor to provide
services similar or identical to the Services provided under this Agreement.

2.2 Performance of Services. Contractor shall perform the Services in accordance
with the terms of this Agreement, the applicable Statement of Work, and all
Applicable Laws. Contractor shall provide, at its own expense, a place of work
(unless the Statement of Work requires the Contractor to perform the Services on
Company’s premises), and all equipment, tools, and other materials necessary to
complete the Statement of Work.

2.3 Change Proposals. Upon the receipt of a proposal from Company to change the
terms of a Statement of Work (a “Change Proposal”), Contractor shall promptly
provide: (a) any information requested in such proposal; and (b) its written
acceptance or rejection of the proposal. Contractor may not reject any Change
Proposal that does not materially shorten the delivery or performance schedule
or materially alter the Services or Deliverables, and may not unreasonably
reject any other Change Proposal. If Contractor begins to adhere to a Change
Proposal or does not reject the Change Proposal in writing within two (2) days
after its receipt thereof: Contractor shall be deemed to have accepted such
Change Proposal. The submission or reasonable rejection of a Change Proposal
shall not constitute a breach of this Agreement. A Change Proposal may, but need
not, include an increase in fees payable under the Statement of Work.

2.4 Project Manager. Contractor shall appoint one of its employees as the
“Project Manager” for each Statement of Work. The Project Manager shall be
responsible for all aspects of the Services under such Statement of Work through
completion of such Services. Such Project Manager shall regularly report
progress on such Statement of Work to the Company Contact for such Statement of
Work, and coordinate with such Company Contact for the performance or the
Services. Unless otherwise agreed, all communications between Company and
Contractor regarding the conduct of the Services pursuant to a Statement of Work
shall be addressed between such Project Manager and Company Contact. The Project
Manager shall use their best efforts to respond to any communication from
Company within two (2) business days of receipt of such communication.

2.5 Timelines. Contractor shall use all reasonable efforts to comply with any
timelines, milestones, schedules or target dates for completing the Services or
any portion thereof as set forth in such Statement of Work. If at any time
Contractor anticipates a delay in meeting such timelines for a given Statement
of Work, Contractor shall promptly notify Company in writing of such anticipated
delay and the estimated duration of such delay.

2.6 Records. Contractor shall create and maintain written records of the data
and other information generated or recorded in the performance of the Services
(the “Project Records”) and other information

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

related to the performance of the Services in a timely, accurate, complete, and
legible manner. Contractor shall maintain the Project Records in compliance with
the terms and conditions of this Agreement, all applicable Statements of Work,
and Applicable Laws. Contractor shall maintain the Project Records in a
professional manner so as to permit Company to review the Project Records in
full without disclosing to Company any third party confidential or proprietary
information in any review that Company may perform hereunder. Contractor shall
not destroy any Project Records without Company’s written consent. Contractor
shall make the Project Records available for Company’s inspection and copying
during regular business hours and upon reasonable advance notice. During the
course of conducting the Services, Contractor shall, at Company’s request and
expense, provide Company with copies of the Project Records. Promptly upon
expiration or termination of a Statement of Work, Contractor shall transfer to
Company all Project Records related to such Statement of Work or, at Company’s
request, shall maintain the Project Records for a period not to exceed [seven
(7) year]. Notwithstanding any of the foregoing, Contractor shall be permitted
to retain all Project Records to the extent necessary to comply with its
obligations under Applicable Laws.

2.7 Additional Agreements. Contractor shall ensure that each of its employees
who will have access to any Confidential Information or perform any Services has
entered into a binding written agreement that protects Company’s rights and
interests to at least the same degree as Sections 2.10, 2.11, 5,6 and 7 of this
Agreement.

2.8 Employees. Subject to Section 2.8. Contractor shall conduct the Services
solely through its employees and not through any consultants, temporary workers,
agents or the like. In addition, Company reserves the right to refuse or limit
Contractor’s use of any employee or to require Contractor to remove any employee
already engaged in the performance of the Services. Company’s exercise of such
right shall in no way be construed as relieving Contractor from its obligations
under this Agreement.

2.9 Materials. To the extent specified in a particular Statement of Work,
Company shall provide Contractor with sufficient amounts of the Materials for
the Contractor to perform the Services. Title to the Materials shall remain with
Company. Contractor shall use the Materials solely to perform the Services under
such Statement of Work and for no other purpose, and in compliance with
Company’s instructions and Applicable Laws. Contractor shall not sell, transfer,
disclose or otherwise provide access to the Materials to any person or entity
without the prior written consent of Company, and Contractor shall not reverse
engineer or otherwise attempt to determine the structure, composition, or
individual components of the Materials. Upon completion of the applicable
Services or earlier upon request, Contractor shall, according to Company’s
instructions, return the Materials to Company or destroy the Materials and
certify such destruction in writing.

2.10 Reports. Upon completion of all Services under a Statement of Work, or at
such other times as set forth in the applicable Statement of Work, Contractor
shall provide Company with a written report summarizing all Project Records and
Services completed to date for such Statement of Work, in both electronic and
hard copy. All such reports shall be deemed Confidential Information of Company.

3. INDEPENDENT CONTRACTOR RELATIONSHIP.

3.0 Contractor’s relation to Company under this Agreement is that of an
independent contractor. Nothing in this Agreement is intended or should be
construed to create a partnership, joint venture, or employer-employee
relationship between Company and any of Contractor’s employees or agents.
Contractor is not the agent of Company and is not authorized, and must not
represent to any third party that it is authorized, to make any commitment or
otherwise act on behalf of Company. Without limiting the generality of the
foregoing:

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.1 Benefits and Contributions. Neither Contractor nor any of its employees or
agents is entitled to or eligible for any benefits that Company may make
available to its employees, such as group insurance, profit-sharing, or
retirement benefits. Because Contractor is an independent contractor, Company
will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain workers’ compensation
insurance on behalf of Contractor or any of its employees or agents.

3.2 Taxes. Contractor is solely responsible for filing all tax returns and
submitting all payments as required by any federal, state, local, or foreign tax
authority arising from the payment of fees to Contractor under this Agreement,
and agrees to do so in a timely manner. If applicable, Company will report the
fees paid to Contractor under this Agreement by filing Form 1099-MISC with the
Internal Revenue Service as required by law.

4. COMPENSATION

4.1 Fees. Subject to the terms and conditions of this Agreement, Company shall
pay Contractor the fees specified in each Statement of Work (“Fees”) as
Contractor’s sole and complete compensation for all Services, Deliverables, and
Intellectual Property rights provided by Contractor under this Agreement. No
other fees shall be owed by Company under this Agreement. Contractor shall
provide Company with written, itemized invoices in accordance with the payment
schedule set forth in the applicable Statement of Work, with each such invoice
specifying the Services performed for which payment is being requested. In no
event shall the total amount invoiced under a particular Statement of Work
exceed the budget set forth in such Statement of Work, unless as amended by an
executed Change Proposal. Contractor shall not submit for payment any invoice
for services not previously authorized by Company pursuant to an executed
Statement of Work or Change Proposal. In no event shall Company be liable for
fees and/or expenses incurred by Contractor in connection with any services or
other work performed by Contractor without Company’s previous written
authorization.

4.2 Payments. Unless otherwise expressly provided in the applicable Statement of
Work payment to Contractor of undisputed Fees and Expenses shall be due thirty
(30) days following Company’s receipt of the invoice for such fees submitted by
Contractor pursuant to Section 4.1 above. Payments shall be addressed to:

Polymer Solutions Incorporated

P.O. Box 726 Christiansburg, VA 24068

Attention: Rylee@polymersoluitions.com

Contractor Tax Identification Number: 54-1400931

4.3 Acceptance of Services. Company shall have the right to accept or reject the
Service and/or Deliverable, or any portion thereof, in writing within five
(5) business days from receipt thereof. Such acceptance or rejection shall be
consistent with the criteria set forth in the Statement of Work, if any. If
Company does not reject in writing within five (5) business days, the Service
and/or Deliverable shall be considered accepted by Company. Company shall
clearly state in writing the reasons for any rejection. Within five (5) business
days of any notice of rejection, Contractor shall present a corrective plan of
action to Company. Upon approval by Company of the corrective plan, Contractor,
at no additional expense to Company, shall then make the corrections and where
applicable, Contractor shall resubmit the corrected Service or Deliverable to
Company.

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.4 Disputed Amounts. For disputed invoices or the disputed portion of an
invoice, Company shall use reasonable efforts to provide to Contractor, in
writing, within ten (10) business days, a description of the disputed amounts.
Company and Contractor shall negotiate in a timely, good faith manner to resolve
billing queries.

5. AUDITS

5.1 Audit. Contractor shall maintain accurate and complete records and accounts
relating to Services provided hereunder, and, in accordance with
generally-accepted accounting principles, complete and accurate records of
expenses incurred sufficient to document the Fees and Expenses invoiced to
Company for at least three (3) years following the date of the invoice (“Records
and Accounts”). Upon request by Company provided with reasonable prior notice,
Contractor shall allow Company or Company’s authorized representatives to visit
Contractor’s facilities during normal business hours to observe and verify
Contractor’s compliance with this Agreement, review the Records and Accounts,
inspect those facilities of Contractor which are being utilized in the Services,
and/or to make copies of relevant records. Records and Accounts shall be
maintained for a period of seven (7) years after the creation of the applicable
Record or Account. In order to assure the quality of Contractor’s performance of
the Services hereunder, Company will be entitled to perform such audits no more
than two (2) times in any twelve (12) month period; provided, however, Company
may also visit Contractor’s offices with reasonable frequency during normal
business hours to discuss the progress of the Services. In the event said audits
exceed two (2) times in any twelve (12) month period (such additional audits,
“Additional Audits”), Contractor agrees to allow Company or its authorized
representatives to conduct such Additional Audits; provided, however, that
Company shall reimburse Contractor for Contractor’s costs and expenses actually
incurred by Contractor in connection with such Additional Audits. If Company
discovers that Contractor has been overcharging Company as a result of any
audit, including any Additional Audit, Contractor will refund the amount of any
overcharging that is not disputed in good faith by Company. Notwithstanding
anything to the contrary in this Section 5.1, if the amount of any such
undisputed overcharge exceeds 10% of the amounts actually due during the period
being audited, Contractor shall reimburse Company for Company’s costs of thereto
and, if such overcharge was discovered during an Additional Audit, Company shall
not be responsible for reimbursing Contractor for Contractor’s costs and
expenses actually incurred with respect to such Additional Audit. . All Records
and Accounts shall be deemed Confidential Information under the Confidentiality
Agreement.

5.2 Monitoring. Contractor shall cooperate with any requests by Company to
monitor the Services in order to verify that the Services are being performed in
accordance with this Agreement and in a timely and satisfactory manner.
Contractor shall use its best efforts to facilitate any such monitoring,
including providing access to Contractor’s employees, agents, equipment, and
facilities.

5.3 Regulatory Inspections. Contractor shall promptly notify Company of any
regulatory inspections relating to the Services by a duly authorized
representative (“Inspector”) of any government agency or other regulatory
entity, including, without limitation, the FDA, of which it becomes aware.
Contractor shall provide Company with the following data as soon as practicable:
(a) the purpose of the inspection, (b) the name and credential number of the
inspector, and (c) a copy of the form(s) issued by the Inspector, if any. Unless
otherwise required by law, Contractor shall not permit any inspections relating
to the Services or Company’s Confidential Information until further instructions
are received from Company. Unless otherwise required by law, Contractor shall
not provide any copies of the Statement of Work or other Confidential
Information of Company to the Inspector and shall forward any requests for such
materials by an Inspector to Company. Company shall have the primary
responsibility for preparing any responses relating to the Materials that may be
required by the government agency or regulatory entity, and Contractor shall
have the primary responsibility for preparing any responses relating to the
method of

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

performing the Services and Contractor’s operations and procedures; provided,
however, that Contractor shall provide any proposed correspondence with
government agencies related to the Services to Company for review and approval
before submission. Contractor shall take all reasonable actions requested by
Company to cure deficiencies as noted during any such inspection.

6. INTELLECTUAL PROI’ERTY

6.1 Company Intellectual Property. Subject to the rights granted in Section 2.
1, Company shall retain all right, title and interest in and to all Intellectual
Property and know-how owned or known by Company prior to the Effective Date or
made or acquired by Company during the Term.

6.2 Contractor Intellectual Property. Subject to the licenses set forth in
Section 6.4. Contractor shall retain all right, title and interest in and to all
Intellectual Property owned by Contractor prior to the Effective Date or made by
Contractor during the Term independently of this Agreement. All such
Intellectual Property, and all Intellectual Property otherwise controlled by
Contractor as of the Effective Date, or independently of this Agreement during
the Term, shall be the “Contractor Background IP,” As used in this Section 6.2,
“control” means, with respect to any Intellectual Property, that Contractor owns
or has a license to such Intellectual Property and has the ability to grant to
Company access, a license, or a sublicense (as applicable) to such Intellectual
Property on the terms and conditions set forth herein without violating the
terms of any agreement or other arrangement with any third party existing at the
time Contractor would be first required hereunder to grant to Company such
access, license, or sublicense.

6.3 Project Intellectual Property.

6.3.1 Ownership. Company shall own all right, title and interest in and to the
Deliverables and all intellectual property rights and know-how therein, as well
as all Intellectual Property or know-how made or developed solely or jointly by
Contractor in the course of performing the Services or otherwise under this
Agreement (collectively, the “Project IP”).

6.3.2 Disclosure and Assignment. Contractor shall notify Company in writing of
any and all Project IP promptly after its conception, development or reduction
to practice. Contractor hereby assigns and transfers to Company all of its
right, title and interest in and to the Project IP and agrees to take, and to
cause its employees, agents, and consultants to take, all further acts
reasonably required to evidence such assignment and transfer to Company, at
Company’s reasonable expense. Contractor hereby appoints Company as its
attorney-in-fact to sign such documents as Company deems necessary for Company
to obtain ownership and to apply for, secure, and maintain patent or other
proprietary protection of such Project IP if Company is unable, after reasonable
inquiry, to obtain Contractor’s (or its employee’s or agent’s) signature on such
a document. Company shall have the sole right and discretion, at its expense, to
prepare, file, prosecute and maintain any patent applications and patents
claiming the Project IP.

6.4 License Grants to Company,

6.4.1 Contractor hereby grants to Company a non-exclusive, perpetual,
irrevocable, worldwide, royalty-free, sublicenseable (through multiple tiers)
license under all Contractor Background IP pertaining to or embodied within the
Deliverables: (a) to fully exploit any product or service based on, embodying,
incorporating, or derived from the Deliverables; and (b) to exercise any and all
other present or future rights in the Deliverables for any and all purposes.

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

6.4.2 Contractor acknowledges that Contractor may incorporate into the
Deliverables, or disclose to Company in the process of transferring the
Deliverables to Company, certain know-how of Contractor within the Contractor
Background IP (the “Contractor Know-How”). To the extent that such Contractor
Know-How is retained in the unaided memory of any personnel of Company,
Contractor agrees that Company may use such retained information in its
development, manufacture, or commercialization of any pharmaceutical products or
Company; provided, however, that this sentence shall not constitute a license
under any patent rights of Contractor.

6.5 Technology Transfer. Contractor agrees to provide reasonable technical
assistance and make its technical personnel reasonably available to Company, as
necessary for Company to implement any processes developed by Contractor during
its conduct of the Services or conduct development and commercialization of any
Deliverable provided by Contractor. Company shall compensate Contractor for its
reasonable out-of-pocket and personnel costs for providing such technical
assistance.

7. CONFIDENTIALITY

7.1 Confidential Information. All information that is disclosed or provided by
Company to Contractor pursuant to this Agreement or pursuant to the
Confidentiality Agreement shall be “Confidential Information” of Company.
Confidential Information may be disclosed by Company in oral, written or other
tangible form or otherwise learned by Contractor under this Agreement, and may
including but not limited to Company’s research, development, preclinical and
clinical programs, data and results; pharmaceutical or biologic candidates and
products; inventions, works of authorship, trade secrets, processes,
conceptions, formulas, patents, patent applications, and licenses; business,
product, marketing, sales, scientific and technical strategies, programs and
results, including costs and prices; suppliers, manufacturers, customers, market
data, personnel, and consultants; and other confidential or proprietary matters
related to the Services. In addition, all Project IP, Project Records and
reports delivered under Section 2.10 shall be deemed Confidential Information.
Except to the extent expressly authorized by this Agreement or by Company in
writing, during the Term and for seven (7) years thereafter, Contractor shall
maintain in strict trust and confidence and shall not disclose to any third
party or use for any purpose other than as provided for in this Agreement any
Confidential Information. Contractor may use the Confidential Information only
to the extent required to perform the Services and for no other purpose.
Contractor shall not use the Confidential Information for any purpose or in any
manner that would constitute a violation of Applicable Laws.

7.2 Exceptions. The obligations of confidentiality and nonuse set forth in
Section 7.1 shall not apply to any specific portion of information that
Contractor can demonstrate by competent written proof: (a) is in the public
domain or comes into the public domain through no fault of Contractor; (b) is
furnished to Contractor by a third party rightfully in possession of such
information not subject to a duty of confidentiality with respect thereto, as
shown by Contractor’s written records contemporaneous with such third party
disclosure; (c) is already known by Contractor at the time of receiving such
Confidential Information and as evidenced by the Contractor’s prior written
records; or (d) is independently developed by Contractor without access to the
Confidential Information, as demonstrated by Contractor’s independent written
records contemporaneous with such development.

7.3 Authorized Disclosure. Notwithstanding the foregoing in this Section 7,
Contractor may disclose certain Confidential Information to the extent such
disclosure is required by law or regulation, or pursuant to a valid order of a
court or other governmental body having jurisdiction, provided that the
Contractor provides Company with reasonable prior written notice of such
disclosure and reasonable assistance in obtaining a protective order or
confidential treatment preventing or limiting the disclosure and/or requiring
that the Confidential Information so disclosed be used only for the purposes for
which the law or regulation required, or for which the order was issued.

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.4 Publication; Use of Names. Under no circumstances may either Party use the
name of the other Party or any of its personnel in any publication or any form
of advertising without such other Party’s prior written consent. For the
avoidance of doubt, Contractor shall not disclose, present, disseminate or
produce any publication that contains information regarding the Services,
Deliverables or any Confidential Information of Company without Company’s prior
written consent.

7.5 Third Party Confidential Information. Contractor shall not disclose to
Company any confidential or proprietary information that belongs to any third
party unless Contractor first obtains the consent of such third party and enters
into a separate confidentiality agreement with Company covering that disclosure.
Contractor shall not represent to Company as being unrestricted any designs,
plans, models, samples, or other writings or products that Contractor knows are
covered by valid patent, copyright, or other form of intellectual property
protection belonging to a third party.

7.6 Return of Confidential Information. Upon termination or expiration of the
Agreement, or upon written request of Company, Contractor shall promptly return
or destroy all documents, notes and other tangible materials representing
Company’s Confidential information and all copies thereof; provided, however,
that Contractor may retain a single archival copy of the Confidential
Information for the sole purpose of facilitating compliance with the surviving
provisions of this Agreement.

7.7 Injunctive Relief. The Parties expressly acknowledge and agree that any
breach or threatened breach of this Section 7 by Contractor may cause immediate
and irreparable harm to Company that may not be adequately compensated by
damages. Each Party therefore agrees that in the event of such breach or
threatened breach by Contractor, and in addition to any remedies available at
law, Company shall have the right to secure equitable and injunctive relief,
without bond, in connection with such a breach or threatened breach.

8. REPRESENTATIONS AND WARRANTIES

8.1 Due Authorization. Each Party represents and warrants that (a) it has the
full power and authority to enter into this Agreement, (b) this Agreement has
been duly authorized, and (c) this Agreement is binding upon it.

8.2 No Inconsistent Obligations or Constraints upon Contractor. Contractor
represents and warrants that (a) it is qualified and permitted to enter into
this Agreement; (b) the terms of the Agreement are not inconsistent with its
other contractual arrangements; (c) it has the right to grant all licenses
granted to Company in this Agreement; (d) Company may freely use, practice,
reproduce, distribute, make and sell all advice, data. information, inventions,
works of authorship or know-how that Contractor conveys or provides to Company
hereunder, in the form of a Deliverable or otherwise, without restriction and
without infringing or misappropriating any third party Intellectual Property or
other rights; and (e) it shall perform the Services in accordance with the
highest standards of care and diligence practiced by recognized firms in
providing services of a similar nature.

8.3 No Pending Litigation. Contractor represents and warrants that it is not
currently involved in any litigation, and is unaware of any pending litigation
proceedings, relating to Contractor’s performance of services for any third
party.

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.4 No Debarred Person. Contractor represents and warrants that it will not
employ, contract with, or retain any person directly or indirectly to perform
the Services under this Agreement if such person is under investigation by the
FDA for debarment or is presently debarred by the FDA pursuant to the Generic
Drug Enforcement Act of 1992, as amended (21 U.S.C. § 301, et seq.). In
addition, Contractor represents and warrants that it has not engaged in any
conduct or activity that could lead to any such debarment actions. If during the
Term, Contractor or any person employed or retained by it to perform the
Services (i) comes under investigation by the FDA for a debarment action,
(ii) is debarred, or (iii) engages in any conduct or activity that could lead to
debarment, Contractor shall immediately notify Company of same.

8.5 No Infringement. Contractor represents and warrants that it will not, in the
course of conducting the Services, infringe or misappropriate, and that neither
the Deliverables nor any element thereof will infringe or misappropriate, any
intellectual property right of any third party.

8.6 Deliverables. Contractor warrants that the Services performed and the
Deliverables will fully conform to the Specifications, requirements, and other
terms in the applicable Statement of Work and this Agreement. In the event of a
breach of this warranty, without limiting any other rights or remedies Company
may have, Contractor will promptly re-perform the nonconforming Services at no
additional charge to Company. If the breach has not been fully cured within
thirty (30) days after Contractor received notice thereof (or such longer period
of time as Company may, in its discretion, give Contractor to cure the breach,
by written notice to Contractor), Contractor will refund all fees previously
paid to Contractor under the applicable Statement of Work, which will
automatically terminate upon the expiration of such thirty (30)-day period.

8.7 Warranty Disclaimer. EXCEPT AS EXPLICITLY SET FORTH IN THIS SECTION 8, EACH
PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED. INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

9. INSURANCE. Contractor, at its sole cost and expense, shall secure and
maintain in full force and effect throughout the performance of the Services and
for five (5) years thereafter, (i) Workers’ Compensation insurance with coverage
in accordance with statutory limits, and (ii) Commercial General Liability
insurance, including blanket contractual liability with limits of not less than
[$1,000,000 per occurrence and $5,000,000 aggregate]. Certificates evidencing
such insurance shall be made available for examination upon request by Company.

10. INDEMNIFICATION; LIMITATION OF LIABILITY

10.1 By Contractor. Contractor shall indemnify, defend and hold harmless Company
and its affiliates and their respective directors, officers, employees, and
agents (the “Company Indemnitees”) from and against any and all costs, expenses,
liabilities, damages, losses and harm (including reasonable legal expenses and
attorneys’ fees) arising out of or resulting from any third party suits, claims,
actions, or demands (collectively, “Claims”) to the extent resulting from or
caused by: (a) Contractor’s performance of the Services; (b) the infringement or
misappropriation by any Deliverable of any third party Intellectual Property
(except to the extent caused solely by the Materials); (c) the negligence,
recklessness or willful misconduct of Contractor or its officers, directors,
employees, or agents: or (d) Contractor’s breach of its obligations, warranties,
or representations under this Agreement, except in each case to the extent that
a Claim arises out of or results from the negligence, recklessness or willful
misconduct of any Company Indemnitee or Company’s breach of its obligations,
warranties, or representations under this Agreement.

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10.2 By Company. Company shall indemnify, defend and hold harmless Contractor
and its directors, officers, employees, and agents (the “Contractor
Indemnitees”) from and against any and all Claims to the extent resulting from
or caused by: (a) the negligence, recklessness or willful misconduct of any
Company Indemnitee; or (b) Company’s breach of its obligations, warranties or
representations under this Agreement, except in each case to the extent that a
Claim arises out of or results from the negligence, recklessness or willful
misconduct of any Contractor Indemnitee or Contractor’s breach of its
obligations, warranties, or representations under this Agreement.

10.3 Indemnification Conditions and Procedures. Each Party’s agreement to
indemnify, defend and hold harmless the other Party is conditioned on the
indemnified Party: (i) providing written notice to the indemnifying Party of any
claim or demand for which is it seeking indemnification hereunder promptly after
the indemnified Party has knowledge of such claim; (ii) permitting the
indemnifying party to assume full responsibility to investigate, prepare for and
defend against any such claim or demand, except that the indemnified Party may
cooperate in the defense at its expense using its own counsel; (iii) assisting
the indemnifying Party, at the indemnifying Party’s reasonable expense, in the
investigation of, preparing tor and defense of any such claim or demand; and
(iv) not compromising or settling such claim or demand without the indemnifying
Party’s written consent.

10.4 Limitation of Liability. EXCEPT FOR DAMAGES AVAILABLE FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 7 AND THE INDEMNIFICATION RIGHTS AND
OBLIGATIONS UNDER SECTION 10, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE or
THE POSSIBILITY OF SUCH DAMAGES.

11. TERM AND TERMINATION

11.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue thereafter until terminated in accordance with this
Section II.

11.2 Termination by Company. Company may terminate this Agreement or any
Statement of Work at any time with or without cause for its convenience,
effective upon thirty (30) days notice. In addition, either Party may terminate
this Agreement or any Statement of Work immediately upon written notice if
either Party breaches this Agreement or the Statement of Work, as the case may
be, and does not fully cure the breach to either Party’s satisfaction within
thirty (30) days after notice of the breach.

11.3 Effects of Termination

11.3.1 Survival. Sections 1, 2.10, 3, 5.1, 6, 7, 9, 10 (solely to the extent the
Claims can be attributed to action or omission during the Term), 11.3 and 12
shall survive any termination or expiration of this Agreement. Termination or
expiration of this Agreement shall not affect either Party’s liability for any
breach of this Agreement it may have committed before such expiration or
termination.

1l.3.2 Return of Company Property. Upon termination of this Agreement,
Contractor shall return or destroy the Materials, and return to Company the
Confidential Information, as set forth in Sections 2.10 and 7.6. In addition,
Contractor shall deliver to Company, or destroy at Company’s request, the
Deliverables (in whatever stage of development or completion).

11.3.3 Compensation. Upon termination of this Agreement or a Statement of Work
by Company without cause for its convenience, unless the applicable Statement of
Work expressly provides otherwise, Company will pay Contractor fees on a
proportional basis as set forth in the applicable Statement of Work for Services
that are in progress as of the effective date of such termination and reimburse
Contractor for related Expenses incurred by Contractor before the effective date
of such termination.

 

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS

12.1 Governing Law; Venue. This Agreement is governed by the laws of the State
of California without reference to any conflict of laws principles that would
require the application of the laws of any other jurisdiction. The United
Nations Convention on Contracts for the International Sale of Goods does not
apply to this Agreement. Contractor irrevocably consents to the personal
jurisdiction of the state and federal courts located in San Mateo County,
California for any suit or action arising from or related to this Agreement, and
waives any right Contractor may have to object to the venue of such courts.
Contractor further agrees that these courts will have exclusive jurisdiction
over any such suit or action initiated by Contractor against Company.

12.2 Severability. If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.

12.3 No Assignment. This Agreement and Contractor’s rights and obligations under
this Agreement may not be assigned, delegated, or otherwise transferred, in
whole or in part, by operation of law or otherwise, by Contractor without
Company’s express prior written consent; provided, however, that Contractor may
assign its rights or delegate its obligations under this Agreement without such
consent to (i) its affiliate or subsidiary or (ii) its successor in interest in
connection with any merger, consolidation, or sale of all or substantially all
of the assets of Contractor. Company may assign this Agreement or any of its
rights under this Agreement to any third party without Contractor’s consent. In
the case of any permitted assignment or transfer of or under this Agreement,
this Agreement shall be binding upon, and inurc to the benefit of, the
successors, executors, heirs, representatives, administrators and assigns of the
Parties hereto. Any attempted assignment, delegation, or transfer in violation
of the foregoing will be null and void.

12.4 Notices. Each Party must deliver all notices, consents, and approvals
required or permitted under this Agreement in writing to the other Party at the
address specified below, by personal delivery, by certified or registered mail
(postage prepaid and return receipt requested), by a nationally-recognized
overnight carrier, or by facsimile transmission with electronic confirmation of
transmission. Notice will be effective upon receipt or refusal of delivery. Each
Party may change its address for receipt of notice by giving notice of such
change to the other Party.

 

If to Company:    Intersect ENT, Inc.    1555 Adams Drive Menlo Park, CA 94025
   Attention: Xiaoyi Hu    Email: xhu@intersectent.com If to Contractor:   
Polymer Solutions, Inc    135 Technology Drive    Christiansburg, VA 24073   
Kyle Copeland    kyle@polymersolutions.com

12.5 Remedies. The rights and remedies provided to each Party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such Party at law or in equity.

 

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

12.6 No Insider Trading. Contractor acknowledges that Company is a publicly
traded company and that, in the course of performance under this Agreement,
Contractor may learn of material, non-public information regarding Company.
Contractor understands that federal and state securities laws prohibit employees
of Contractor from purchasing or selling Company securities while in possession
of any such information and from disclosing such information to others.

12.7 Construction. Section headings are included in this Agreement merely for
convenience of reference; they are not to be considered part of this Agreement
or used in the interpretation of this Agreement. No rule of strict construction
will be applied in the interpretation or construction of this Agreement.

12.8 Waiver. All waivers must be in writing and signed by the Party to be
charged. Any waiver or failure to enforce any provision of this Agreement on one
occasion will not be deemed a waiver or any other provision or of such provision
on any other occasion.

12.9 Time Is of the Essence. Time is of the essence in the performance of the
Services and Contractor’s other obligations under this Agreement.

12.10 Entire Agreement; Amendments. This Agreement, including the Statements of
Work hereunder, is the final, complete, and exclusive agreement of the Parties
with respect to the subject matter hereof and supersedes and merges all prior or
contemporaneous communications and understandings between the Parties. No
modification of or amendment to this Agreement will be effective unless in
writing and signed by the Party to be charged.

12.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute
together the same instrument. Any signature page delivered electronically or by
facsimile (including without limitation transmission by .pdf or other fixed
image form) will be binding to the same extent as an original signature page.

Signature Page to Follow

 

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Master Services Agreement as
of the Effective Date.

 

INTERSECT ENT, INC. (“COMPANY”)     POLYMER SOLUTIONS, INC. (“CONTRACTOR”)
Signed:  

/s/ Lisa Earnhardt

    Signed:  

/s/ Cynthia Rancourt

Name:   Lisa Earnhardt     Name:   Cynthia Rancourt Title:   President & CEO    
Title:   CEO

 

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A

ANALYTICAL TESTING SERVICES

Standard pricing for routine tests performed for Intersect ENT are shown below.

[*]

Turnaround times are based on the date of receipt of payment information and
samples. This will be based on project complexity and are as follows:

[*]

Points of Contact

For Company:

Felicia Mercado

Supply Chain Manager

1555 Adams Drive Menlo Park. CA 94025

650-641-2137

fmercado@intersectent.com

For Contractor:

Kyle Copeland

Technical Sales Manager

135 Technology Drive, Christiansburg, Virginia 24073

540-961-4300

Kyle@polymersolutions.com

Discount Schedule: Contractor will invoice Company only for the Services
actually rendered and the expenses actually incurred Payment shall be due thirty
(30) days following Company’s receipt of invoice.

[*]

 

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A “CONTINUED”

ANALYTICAL TESTING SERVICES “CONTINUED”

 

Discounts would be applied to standard pricing in the following quarter. The
first quarter of this agreement shall be initiated on April 1, 2016 at the
appropriate discounted rate in the table above. Implementation of the discount
for new quarters shall occur on the following dates:

 

•   April 1, 2016

 

•   July 1, 2016

 

•   October 1, 2016

 

•   January 1, 2017

 

•   April 1, 2017

 

•   July 1, 2017

 

•   October 1, 2017

Term

The term of this Statement of Work will begin on April 1, 2016 and shall
terminate on December 31, 2017.

ALL ITEMS ARE PROVIDED “AS IS”, AND COMPANY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES, WHETHER IMPLIED, EXPRESS, OR STATUTORY, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
NONINFRINGEMENT, ACCURACY AND QUIET ENJOYMENT.

 

INTERSECT ENT, INC. (“COMPANY”)     POLYMER SOLUTIONS (“CONTRACTOR”) Signed:  

/s/ Lisa Earnhardt

    Signed:  

/s/ Cynthia Rancourt

Name:   Lisa Earnhardt     Name:   Cynthia Rancourt Title:   President & CEO    
Title:   CEO Dated:   April 4, 2016     Dated:   04/01/ 2016

 

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.